Registration No. 033-06343 811-04704 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933(X) Pre-Effective Amendment No.() Post-Effective Amendment No. 32 (x) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No. 34 (x) (Check appropriate box or boxes.) THE PRIMARY TREND FUND, INC. (Exact Name of Registrant as Specified in Charter) 3960 Hillside Drive – Suite 204 Delafield, Wisconsin (Address of Principal Executive Offices) (Zip Code) (262) 303-4850 (Registrant’s Telephone Number, including Area Code) Lilli Gust Copy to: Arnold Investment Counsel Incorporated Richard L. Teigen 3960 Hillside Drive – Suite 204 Foley & Lardner LLP Delafield, Wisconsin 53018 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): Simmediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a) (1) £75 days after filing pursuant to paragraph (a)(2) £on(date)pursuant to paragraph (a) (2) of Rule 485 PROSPECTUS DELAFIELD , WISCONSIN
